Citation Nr: 0302381	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-51 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a conversion disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to August 
1974.  He also has service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1994 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation of the veteran's conversion disorder from 30 
percent to 50 percent disabling.  

The case was remanded by the Board in January 2002.

The veteran appears to be raising the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's conversion disorder is currently manifested by 
depression, anxiety, isolation, a constricted affect, 
irritability and somatic symptoms and it is not productive of 
more than considerable social and industrial impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a 
conversion disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9402 (1996); 
Diagnostic Code 9424 (2002) 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a statement of the case, supplemental 
statements of the case, and a Board Remand dated in January 
2002.  In an October 2002 supplemental statement of the case 
the veteran was notified of what evidence the VA would obtain 
and implementing regulations.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several VA examinations during the course of this claim and 
had the opportunity for a hearing, although he failed to 
report or canceled those that were scheduled.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would responsible for 
submitting the evidence.  As such, more specific notice is 
not indicated.

Factual Background

The service medical records show that the veteran received 
treatment for psychiatric problems during active duty.  The 
record shows that service connection for a psychiatric 
disorder was granted by the Board in a February 1976 
decision.  A 10 percent evaluation was initially assigned.  
The veteran's rating was increased to 30 percent by rating 
decision dated in April 1982.  He was awarded a rating of 50 
percent at the time of the rating that became the subject of 
this appeal.  

Of record are documents from the Social Security 
Administration (SSA) which reflect that in November 1983 it 
was determined that the veteran remained entitled to 
disability benefits effective from 1975 due to schizophrenia 
in remission and a schizoid personality.  

A report of VA vocational rehabilitation panel, dated in 
March 1988, indicated that the veteran was temporarily not 
medically feasible for vocational rehabilitation.  A hearing 
was held at the RO in December 1993.  At that time testimony 
was received from a private psychiatrist and the veteran's 
spouse.  These individuals provided testimony concerning the 
severity of the veteran's psychiatric illness.

The veteran received treatment at a VA facility from 1990 to 
1994 for various problems including his psychiatric illness.  

An examination was conducted by VA in January 1994.  At that 
time, the veteran complained that he had multiple 
difficulties in his relationships, especially with his 
daughter.  He stated that he was irritable, tended to become 
argumentative very easily and had somatic sensations and 
symptoms, including numbness and loss of strength over his 
extremities.  He also had abdominal pain, usually followed by 
diarrhea.  This was associated with moments of increased 
anxiety.  On mental status evaluation, he was casually, but 
adequately dressed and groomed.  He was aware of the 
interview situation.  He tended to describe his physical 
symptoms without corresponding emotional preoccupation or 
response.  He was very dependent on his wife, but became 
irritable and tended to become angry easily.  This was 
accompanied by somatic symptoms.  He was not delusional or 
hallucinating.  When he became depressed it was usually 
secondary to guilt that he had sometimes in terms of his 
behavior and his inability to control himself.  Mood was 
observed to be anxious and somewhat depressed.  He was 
oriented in person, place and time.  Memory was preserved.  
Judgment was fair and insight was very poor.  The diagnoses 
were conversion disorder and passive dependent personality 
disorder.  His level of functioning was described as fair to 
poor.  

An examination was conducted by VA in June 1997.  It was 
noted that the veteran's symptomatology had changed very 
little  over the years.  He described problems that he had 
with his relationships, particularly with his oldest 
daughter.  He had a tendency to somatize, especially through 
gastrointestinal problems, but also through paralysis of the 
extremities.  He had undergone different examinations to rule 
out organic causes for his problems, and recognized that no 
organic reasons had been found.  His self esteem was very low 
and he seemed to be chronically depressed.  On mental status 
examination, he was well developed and well nourished.  He 
was aware of the interview situation and in contact with 
reality.  His answers were relevant and coherent.  His facial 
expression was sad.  He seemed to be chronically depressed.  
He had somatic complaints that have been more or less the 
same throughout the years.  Underneath, he was very 
frustrated.  He was a dependent person.  He was not 
delusional, not hallucinating, not suicidal or homicidal.  
His affect was adequate and his mood was tense and depressed.  
He was oriented.  His memory was adequate.  Judgment was 
maintained and insight was very poor and superficial.  The 
diagnoses were conversion disorder and passive dependent 
personality disorder, Global Assessment of Functioning score 
(GAF) 50-55.  

An examination was conducted by VA in February 2000.  At that 
time, he stated that he was requesting increased compensation 
because he believed that he had had no improvement in his 
condition.  He complained of being absent minded, suffering 
from migraine headaches, and having gastrointestinal 
problems.  He also complained of suffering from depression 
and anger.  He stated that he felt like a failure and had 
frustration in his life.  He reported that he heard noises in 
his head and had confusion due to all of the things that were 
happening to him.  He reported that he heard voices.  On 
mental status evaluation, he was adequately dressed and 
groomed.  He was alert and oriented.  His mood was depressed 
and his affect was constricted.  His speech was clear and 
coherent.  His concentration was fair.  His memory was fair.  
His speech was clear and coherent.  He was not hallucinating.  
He was not suicidal or homicidal.  His insight and judgment 
were fair.  He exhibited good impulse control.  The diagnosis 
was conversion disorder with depressive features.  He also 
had schizoid personality features.  The GAF score was 60.  

VA outpatient treatment records dated through July 2001 have 
been received.  While there is some indication of treatment 
at the mental hygiene clinic, the majority of the recent 
records primarily deal with physical disorders. 

An examination was conducted by VA in June 2002.  At that 
time, it was noted that the veteran was taking the 
medications Valium and Sertraline for his psychiatric 
disorder.  He complained of having difficulty dealing with 
hostility in society.  He reported that he remained isolated 
and had problems even at home.  He reported that his 
medications had helped somewhat.  He complained of 
irritability and aggressivity easily.  He reported that 
nobody wanted to visit him.  He was able to do home chores 
and walk around his town.  On mental status examination he 
was clean and overweight, adequately dressed and groomed.  He 
was alert and oriented times three.  He was depressed.  His 
affect was constricted.  His attention was good as was his 
concentration.  His memory was good and his speech was clear 
and coherent.  He was not hallucinating.  He was not suicidal 
or homicidal.  His insight and judgment were fair.  He 
exhibited good impulse control.  The diagnosis was conversion 
disorder with depressive features.  The current GAF was 55-
60.  The examiner rendered an opinion that the veteran's 
functioning score had fluctuated between 50 and 60, with the 
same symptomatology and functioning described on all of the 
evaluations for years.  He continued to complain of multiple 
somatic conditions, thus confirming the diagnosis of 
conversion disorder.  He had been able to keep his usual 
family setting and structure.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is noted that the veteran's claim was pending on November 
7, 1996, when the regulations for the evaluation of 
psychiatric disorders were changed.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board will review and 
discuss both sets of regulations.  

Under the rating criteria in effect prior to November 1996 a 
50 percent evaluation for a conversion disorder is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9402 
(effective prior to November 7, 1996).

Under the revised rating criteria a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Diagnostic Code 
9424 (2002).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The recent VA examination showed that the veteran's 
psychiatric disorder was manifested by depression, anxiety, 
isolation, a constricted affect, irritability and somatic 
symptoms.  The medical records show that these symptoms 
included gastrointestinal disorders and numbness of his 
extremities.  However, the recent examination showed no 
impairment in orientation, memory, speech, or concentration.  
Additionally, he was not suicidal or homicidal and he had no 
hallucinates.  Furthermore, his insight and judgment were 
fair and he exhibited good impulse control.

The records show that in 1983 he was awarded disability 
benefits by the SSA based on schizophrenia, which was then in 
remission and a schizoid personality.  A schizoid personality 
is a personality disorder and is not a disorder for which 
service connection may be granted.  38 C.F.R. § 3.303 (2002).  
Also in 1988 he was deemed not be feasible for VA vocational 
rehabilitation.  However, this was described as only 
temporary.  Also, it is noted that his GAF scores have been 
consistently between 50 and 60 over the prior several years 
with a GAF of 55 to 60 given during the most recent VA 
examination.  This score translates into moderate symptoms.  
Moreover, the VA examiners have been fairly consistent in 
their appraisal that the veteran's symptomatology, while not 
improving, had not changed significantly over the years.  

After reviewing the record it is the judgment of the Board 
that the criteria for a 70 percent rating have not been met 
under either the old or revised rating criteria.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

A rating in excess of 50 percent for a conversion disorder is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

